


GERMAN AMERICAN BANCORP, INC.


LTI Restricted Stock Award Agreement for ________________ ("Participant")


March 17, 2014


German American Bancorp, Inc. (the "Company") is pleased to grant to you an
incentive award pursuant to its Management Long-Term Incentive Plan ("LTI Plan")
award program consisting of (i) certain Service-Based Restricted Shares of the
Company (the "Restricted Stock"), subject to the terms, conditions and
applicable restrictions under the Company's 2009 Long Term Equity Incentive Plan
(the "Plan"), and (ii) rights to receive cash payments and credits ("LTI Cash
Rights") (such Restricted Shares and LTI Cash Rights being referred to as "your
Award"), subject to the terms and condition of this Agreement ("Agreement").
This Agreement and the Restricted Shares granted hereby are subject to the terms
and conditions of the Plan, the terms of which are incorporated herein. Any
capitalized term that is not defined in this Agreement has the meaning described
by the Plan. Please see the Plan document and the Plan's prospectus for more
information regarding your rights and obligations under this Agreement.
Please execute this Agreement by signing both copies. Return one copy within
thirty (30) days of its date to Terri Eckerle, Shareholder Relations, German
American Bancorp, Inc., 711 Main Street, Box 810, Jasper, Indiana 47546. Retain
one copy of the Agreement for yourself along with the enclosed Plan.
1.Grant of the Award. The Company hereby grants you, as of the date specified
above (the "Grant Date") an Award consisting of (a) ________ shares of
Restricted Stock, with an aggregate value as of the Grant Date of $____________
based on the NASDAQ Official Closing Price of the Shares representing the
Restricted Stock on the last trading day before the Grant Date, and (b) an LTI
Cash Right (payable without interest as set forth in this Agreement) of
$____________. This Award is granted to you subject to the terms and conditions
specified in this Agreement and the Plan.


2.Vesting of the Award. Subject to earlier forfeiture and cancellation pursuant
to the Plan and this Agreement and possible acceleration as provided by Article
VI of the Plan, your rights to retain the Award (including the Restricted Stock
and the LTI Cash Right) will vest in three equal (or as nearly equal as
possible) annual installments (33 and 1/3 percent at each vesting date), with
the first annual vesting date of the Award deemed to occur as of 12:01 A.M.
Jasper time on the morning of December 5 of the year 2014 and on December 5 of
each of the next two succeeding years (each such date, a "Vesting Date"). The
period during which all or any portion of the Award is not vested shall be
referred to as the Restricted Period. The Compensation/Human Resources Committee
of the Board of Directors of the Company, which administers the Plan (the
"Committee"), shall have the authority, in its sole judgment (which shall be
conclusive and binding) to determine whether the conditions to vesting specified
by this Agreement and the Plan have been satisfied as of any Vesting Date or any
other date, and to determine the exact amount(s) of shares of Restricted Stock
and of the LTI Cash Right payment that is deemed to be vested and/or payable at
any time. The Committee may also waive the provisions of Section 5 or otherwise
shorten the Restricted Period as to any or all of the Award, and in connection
with such actions may cause the Award to vest at an earlier date, whenever the
Committee may determine that such action is appropriate by reason of changes in
applicable tax or other laws or accounting principles or interpretations, or by
reason of other changes in circumstances occurring after the Grant Date.


3.Your Rights in Award before Vesting. Except as otherwise provided in this
Agreement, you shall have all the rights of a holder of Shares in respect of
each of your shares of Restricted Stock that are included in the Award during
the Restricted Period, including, but not limited to, the right to receive all
cash dividends paid on the Restricted Stock that are declared with a record date
on or after the Grant Date and the right to vote the Restricted Stock on all
matters to come for a vote by the holders of the Shares with a record date on or
after the Grant Date. You shall have no right to receive any benefit with
respect to any unvested LTI Cash Right during the Restricted Period.


4.Non-Certificated Nature of Restricted Stock during the Restricted Period. The
Company has directed its registrar and transfer agent (the "Transfer Agent") to
issue the shares of Restricted Stock in your name as of the Grant Date, and to
evidence the issuance of such shares of Restricted Stock to you by crediting the
number of such shares




--------------------------------------------------------------------------------




of Restricted Stock to an account that has been established in your name on the
Transfer Agent's books (your "Restricted Stock Account"). During the Restricted
Period, the Company shall have no obligation to cause a certificate evidencing
any of the shares of Restricted Stock (to the extent not yet vested) to be
prepared or delivered. Any cash dividends payable in respect of the Restricted
Stock during the Restricted Period pursuant to Section 3 shall be paid to you in
cash, unless you otherwise direct, in which event such dividends will be paid to
such account as you direct.


5.Forfeiture and Cancellation of the Award; Conversion of Award in Certain Cases


(a)
Continuing Employment Condition. If your period of continuing employment
("Employment Period") with the Company and its Subsidiaries terminates during
the Restricted Period otherwise than by reason of a Qualifying Circumstance (as
defined below), the then-unvested portion of your Award (including your
Restricted Stock and all associated property and rights, and your LTI Cash
Right) shall be forfeited and cancelled effective as of the last day of your
Employment Period. In the event of any forfeiture or cancellation of any portion
of your Restricted Stock pursuant to this Section 5, such portion of your shares
of Restricted Stock shall be deemed to have been reacquired by the Company and
cancelled effective as of the last day of your Employment Period, and you
therefore shall not have the right to receive any cash dividends or other
distributions with respect to such portion of the Restricted Stock that are
declared with a record date after the Employment Period. If your Employment
Period terminates during the Restricted Period by reason of a Qualifying
Circumstance, your Award will be deemed to be fully earned and vested. In the
event that the vesting of your Award is accelerated as a result of a Qualifying
Circumstance, (i) the Restricted Stock portion of the Award will fully vest as
of the effective date of the Qualifying Circumstance, and (ii) any portion of
such Award that represents your LTI Cash Right will be paid to you (or your
estate, as applicable) within sixty (60) days following the effective date of
the Qualifying Circumstance, but in no event later than March 15 of the year
following such Qualifying Circumstance. The existence or non-existence of a
Qualifying Circumstance, and the existence and effective date of any termination
of your Employment Period, shall, in the event of any uncertainty or dispute, be
determined for all purposes under the Plan and this Agreement by the Committee,
whose judgment on such matters shall be conclusive and binding.



(b)
Qualifying Circumstance. For purposes of this Section 5, a "Qualifying
Circumstance" means, with reference to the termination of your employment with
the Company and all Subsidiaries, one (i) that occurs due to the your death or
disability (as determined by any disability policy or program maintained by the
Company), or (ii) that occurs due to such other event or circumstance that the
Committee specifically approves and designates as a Qualifying Circumstance.



(c)
Immediate Vesting Caused by an Extraordinary Event. If an Extraordinary Event
(as defined by Section 6.06(d) of the Plan) occurs during the Restricted Period,
and prior to the date of any forfeiture and cancellation of your Award, then all
of the Vesting Dates of your Award shall be deemed to have been accelerated to
the date of the Extraordinary Event, and your Award (including the Restricted
Stock and the LTI Cash Right) shall be deemed fully non-restricted and
non-forfeitable as of such date. In the event that the vesting of your Award is
accelerated as a result of an Extraordinary Event, any portion of such Award
that represents your LTI Cash Right will be paid to you within thirty (30) days
of the occurrence of such Extraordinary Event.



(d)
Deemed Terminations (In Absence of Any Extraordinary Event). For purposes of
this section 5, your Employment Period shall be deemed to terminate before the
end of the Restricted Period, even if it does not actually so terminate, if,
before the end of the Restricted Period, and before the occurrence of an
Extraordinary Event (as defined by Section 6.06(d) of the Plan), (i) you give
notice before the end of the Restricted Period to the Company or any of its
Subsidiaries of the termination of your association with them in all capacities
(whether as a director, officer, employee or consultant), (ii) you take any
action before the end of the Restricted Period, such as accepting another
position, that, in the judgment of the Committee, indicates that you plan to
terminate your association with the Company





--------------------------------------------------------------------------------




and its Subsidiaries, or (iii) the Company and/or any of its Subsidiaries gives
notice prior to the end of the Restricted Period to you that your association
with them in all capacities (whether as a director, officer, employee or
consultant) is being terminated. For the avoidance of doubt, Clauses (i), (ii)
and (iii) concerning termination of association shall apply even if your
termination of association is planned or stated not to become effective until
after the end of the Restricted Period.


6.Non-Transferability. Prior to expiration of the Restricted Period, you may not
sell, assign, transfer, pledge or otherwise encumber any of your unvested rights
under the Award, including the unvested portion of the Restricted Stock and of
the LTI Cash Right.


7.Disclaimer of Employment Contract. Nothing contained in this Agreement shall
be construed as an obligation of the Company or any of its Subsidiaries or any
other person to retain you in its employ.


8.Securities Laws. The Company's obligation to issue to you, or to deliver to
you any stock certificates evidencing, Shares hereunder shall, if the Committee
so requests, be conditioned upon the Company's receipt of a representation by
you as to your investment intention, in such form as the Committee shall
determine to be necessary or advisable to comply with the provisions of the
Securities Act of 1933, as amended, or any other federal, state or local
securities legislation. The Company shall not be required to deliver any
certificates for shares under this Agreement or to issue any shares hereunder
prior to (i) the admission of such shares to listing on any stock exchange on
which the Shares may then be listed, and (ii) the completion of such
registration or other qualification of such shares under any state or federal
law, rule or regulation, as the Committee shall determine to be necessary or
advisable.


9.Code Section 409A.


(a)
The parties hereto intend that all benefits and payments to be made to the
Participant hereunder will be provided or paid to him in compliance with all
applicable provisions of Code Section 409A and the regulations issued
thereunder, and the rulings, notices and other guidance issued by the Internal
Revenue Service interpreting the same, and this Agreement shall be construed and
administered in accordance with such intent. The parties also agree that this
Agreement may be modified, as reasonably requested by either party, to the
extent necessary to comply with all applicable requirements of, and to avoid the
imposition of any additional tax, interest and penalties under, Code Section
409A in connection with, the benefits and payments to be provided or paid to the
Participant hereunder. Any such modification shall maintain the original intent
and benefit to the Company and the Participant of the applicable provision of
this Agreement, to the maximum extent possible without violating Code Section
409A.



(b)
All payments to be made upon a termination of employment under this Agreement
may only be made upon a "separation from service" under Code Section 409A. In no
event may the Participant, directly or indirectly, designate the calendar year
of a payment.



(c)
Any payments hereunder that qualify for the "short-term deferral" exception or
another exception under Code Section 409A shall be paid under the applicable
exception.

 
(d)
Notwithstanding the foregoing or anything to the contrary contained in any other
provision of this Agreement, if the Participant is a "specified employee" at the
time of his "separation from service" within the meaning of Code Section 409A,
then any payment hereunder designated as being subject to Code Section 409A and
this Subsection shall not be made until the first business day after (i) the
expiration of six (6) months from the date of his separation from service, or
(ii) if earlier, the date of his death (the "Delayed Payment Date"). On the
Delayed Payment Date, there shall be paid to the Participant or, if he has died,
to his estate, in a single cash lump sum, an amount equal to aggregate amount of
the payments delayed pursuant to the preceding sentence. The term "specified
employee" shall mean any individual who, at any time during the twelve (12)
month period ending on the identification date (as determined by the Company or
its delegate), is a specified employee under Code





--------------------------------------------------------------------------------




Section 409A, as determined by the Company (or its delegate). The determination
of "specified employees," including the number and identity of persons
considered "specified employees" and identification date, shall be made by the
Company (or its delegate) in accordance with the provisions of sections 416(i)
and 409A of the Code.


10.Tax and Other Withholding Obligations. The Company's obligation to pay or
deliver to you the Restricted Stock and the LTI Cash Right payments that
together constitute the Award shall be subject to the Company's compliance with
applicable tax withholding and other required withholding or deductions, if any,
with respect to the compensation realized by you as a result of having received
the Award (including the non-cash compensation income that you may be deemed to
realize for income tax purposes upon the lapsing of the restrictions upon all or
any portion of the Award) including any deductions that may be required under
the Company's employee benefit plans (collectively, the "Withholding"). The
Company intends to satisfy its Withholding with respect to any vesting or other
taxable event with respect to the Award by charging the aggregate amount of the
Withholding against the LTI Cash Right portion of your Award that may at such
time otherwise be payable to you. In the event that the LTI Cash Right portion
of the Award is greater than the aggregate amount of the Withholding, the
Company shall, as soon as practicable following the Vesting Date, pay to you the
excess amount, without interest. In the event that the LTI Cash Right portion of
the Award is less than the aggregate amount of the Withholding, then (a) the
Company shall have the right to adjust subsequent withholdings, and to withhold
from other forms of compensation, in order to cover the deficiency, and/or (b)
may require that you immediately "cover" the amount of such deficiency by (i)
paying such amount to the Company in cash or (ii) by delivering to the Company
Shares already owned by you for a period of at least six (6) months (or such
longer or shorter period as may be required to avoid a charge to earnings for
financial accounting purposes).


11.Potential Repayment Obligation. You acknowledge that the values of this Award
(including the number of shares of Restricted Stock specified by this Agreement
and the amount of the LTI Cash Right entitlement specified by this Agreement,
which is a function of the Restricted Stock valued as of the Grant Date) have
been determined by the Company under the LTI Plan by reference, in part, to
certain financial and operating metrics of the Company that are reflected by its
financial statements or otherwise reported (publicly or internally) for some or
all of the three years that ended on December 31 immediately prior to the Grant
Date (the "Measurement Period"). You further acknowledge and agree that the
Company shall be entitled to seek to recover from you all or any part of your
Award if and as required by the provisions of (or regulations adopted or to be
adopted under) the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Sarbanes-Oxley Act of 2002, or any other "clawback requirement" imposed by
applicable law or regulation or by the listing standards of NASDAQ, if the
Company is required, regardless of fault (and even if you did not personally
participate or assist in any fault), to restate its financial statements for any
of the three fiscal year(s) included in the Measurement Period. In addition to
any repayment obligation that may be imposed upon you under the preceding
sentence of this Agreement, the Company may also (by written notice delivered to
you at any time on or before the third anniversary of the Grant Date) (a) cancel
any or all of the unvested or unpaid portion of the Award that has not
previously been forfeited or cancelled under this Agreement, and (b) require
that you transfer back to the Company (or repay the Company the amounts or value
of) (x) any Shares or other securities or property or cash payments previously
vested for your account, or delivered or paid to you (or for your account),
under this Agreement in respect of your Award or (y) previously deemed earned or
vested under this Agreement, where, in the sole judgment of the Committee, you
have (1) engaged in intentional misconduct in the performance of your duties to
the Company, (2) been indicted or charged with any criminal violation,
regardless of whether in connection with your duties to the Company (other than
minor traffic violations not involving use of intoxicants or possession of
illegal substances), or (3) violated your duties to the Company under the
Company's Code of Business Conduct in any material respect. Further, the
Committee may also impose additional repayment, recoupment or "clawback"
obligations upon you with respect to any other payments of cash, stock, or other
property or any other deliveries of securities made by or on behalf of the
Company to you with respect to any component of this Award (including any
payments or deliveries of shareholder dividends or distributions or other cash
or other property in respect of securities previously credited or delivered to
you under this Award), whenever the Committee may determine that such action is
appropriate by reason of applicable securities, banking, tax or other laws or
accounting principles or interpretations (regardless of whether such laws,
principles or interpretations have been changed since the Grant Date), by reason
of changes in circumstances occurring after the Grant Date, or by reason of the
Committee's subsequent discovery of any error or other miscalculation by the
Committee in its determination of the amount of Award issuable or payable to you
hereunder. The Committee




--------------------------------------------------------------------------------




shall have authority, in its sole judgment (which shall be conclusive and
binding upon you), to determine whether you are obligated to the Company under
this Section 11 to return or repay any portion of the Award previously granted
and/or paid or delivered to you, and to determine the exact amount(s) of any
such return or repayment obligation under this Section and the procedures and
currencies for any such return. By accepting this Award, you also accept the
Committee's authority under this Agreement to make final and binding
determinations with respect to all issues pertaining to the existence and
amount(s) of your repayment obligation(s) under this Agreement. If you fail to
satisfy any obligation to the Company established or claimed by the Company
under this Section in full by the due date stated for satisfaction of such
obligation, then you shall also pay to the Company interest on the fair value of
such obligation from such due date until paid in full at a rate of interest
equal to the prevailing national "prime rate" of interest on such due date plus
an amount equal to the reasonable attorneys' fees incurred by the Company in
collecting amounts due from you under this Section. After shares or payments
have been transferred (and/or paid) back to the Company as may be required
pursuant to this Section 11, the Company shall file such federal and state tax
returns or amended returns, amended W-2 forms, or other tax filings as shall be
required of it by applicable law or as reasonably requested by you with respect
to all excess income and FICA taxes withheld and/or paid by the Company in
connection with or attributable to the such transfers or payments back to the
Company.


12.Agreement. By signing this Agreement below as the Participant, you
acknowledge that you have received a copy of the Plan, and that you are familiar
with the terms and provisions of the Plan and the Agreement, and that you accept
their terms. You also acknowledge your agreement (on behalf of yourself and your
estate, including your personal representatives, guardians, executors and heirs)
to accept as binding, conclusive, and final all decisions and interpretations of
the Company's Board of Directors or of the Committee upon any question arising
under the Plan or this Agreement.


GERMAN AMERICAN BANCORP, INC.


By:                    
Participant                        Mark A Schroeder, Chairman and CEO




















































